Citation Nr: 0607821	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1971 and from September 1990 to May 1991.  The 
latter period of service included a tour of duty in the 
Persian Gulf from November 1990 to April 1991.

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The remote procedural history of this case was set forth in a 
decision of the  Board dated December 19, 2003.  For the sake 
of brevity, it will not be repeated. 

In December 2003, the Board remanded the two issues listed 
above to the VA Appeals Management Center (AMC).  As to the 
issue of entitlement to service connection for heart disease, 
after appropriate evidentiary development was completed the 
AMC issued a supplemental statement of the case (SSOC) in 
March 2004 which continued to deny the claim.  That issue has 
been returned to the Board for further appellate proceedings.  
The reason for the two year delay is obscure.

The issue of the veteran's entitlement to service connection 
for tinnitus was remanded by the Board so a statement of the 
case (SOC) could be issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  For reasons 
which are not evident on the record, this was not done.  The 
issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.

Issues not on appeal

In its December 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for left ear 
hearing loss.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).

In the Introduction to its December 2003 decision, the Board 
identified other issues which had been raised by the veteran 
but as to which appeals had not been perfected.   The veteran 
has not since raised additional issues, not have he or his 
representative disputed the fact that the two issues listed 
above are the only issues remaining on appeal. 


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran currently has heart disease.

2.  There is no evidence of injury or cardiovascular disease 
in service.

3.  The competent medical evidence of record indicates that a 
medical nexus does not exist between the veteran's military 
service and his current heart disease. 


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
veteran's military service, and it may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (west 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for heart disease.

The veteran is seeking entitlement to service connection for 
heart disease.  
He contends that his diet in service, specifically meals 
ready to eat (MREs), as well as stress associated with his 
service in the Persian Gulf, is the cause of such disability. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000. The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 2002 SOC and the March 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
Board's December 2003 remand further served to inform the 
veteran as to what was required to establish his claim.

More significantly, VCAA letters were sent to the veteran in 
March 2001, September 2001 and January 2004, each with a copy 
to his representative. 
These letters, together and separately, informed the veteran 
of what was needed to establish his claim of entitlement to 
service connection, and what were his responsibilities and 
those of VA.  See, in particular, the September 14, 2001 VCAA 
letter, pages 1-2. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).    Both the 
September 2001 and the January 2004 VCAA letters informed the 
veteran that VA was responsible for getting relevant records 
from any Federal agency, which "may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  See the January 29, 2004 VCAA 
letter, page 4.  
The VCAA letters also informed the veteran that VA would 
assist him by providing a medical examination or getting a 
medical opinion if such was deemed necessary in order to make 
a decision on his claim.  [A VA cardiology examination was in 
fact complete in February 2004.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2005).  The January 2004 letter told the 
veteran that VA would make reasonable efforts to get relevant 
records not held by a Federal agency, which "may include 
records from State or local governments, private doctors or 
hospitals, or current or former employees."  See the January 
29, 2004 VCAA letter, page 4.  
Two VCAA letters explained to the veteran that it was 
ultimately his responsibility to make sure these non-Federal 
records were received.  See the January 29, 2004 VCAA letter, 
page 5 and the September 14, 2001 VCAA letter, page 1.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 16, 2001 letter instructed the 
veteran to advis[e] us of any additional medical treatment 
records that you want us to get for you."  The September 14, 
2001 VCAA letter informed the veteran
"tell us about any additional information or evidence that 
you want us to try to get for you."  The January 29, 2004 
VCAA letter specifically instructed the veteran that if he 
had any additional evidence, he was to send it to the AMC.  
An address was provided.  These three letters comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board therefore finds that the three letters, along with 
the SOC and the SSOC, as well as the Board's remand, properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate his claim, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran. 

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of this 
claim, which was by rating decision in December 2001.  As has 
been discussed above, the veteran was provided with two 
letters earlier in 2001.  Moreover, the veteran was provided 
with another VCAA letter in January 2004, after which his 
claim was readjudciated in March 2004.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment concerning VCAA notice is in order.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), in-service incurrence of disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  Moreover, since the Board is 
denying this claim, as discussed in detail below, there is no 
need to advise the veteran as to elements (4) and (5), since 
in the absence of service connection there can be no 
disability rating or effective date assigned.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
The RO has secured the veteran's service medical records and 
post-service medical records.  As was alluded to above, the 
veteran was examined in February 2004.  The results of that 
examination will be discussed below. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2005). He has been ably represented by his 
service organization.  In his January 2003 substantive appeal 
(VA Form 9), the veteran indicated that he did not wish a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when manifested to a compensable degree within the 
initial post service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

Analysis

The veteran seeks entitlement to service connection for heart 
disease.  He relates the onset of the problems in his heart 
to his Persian Gulf War era service, in substance contending 
that his diet and the physical and mental stresses he endured 
during that period of service caused him to develop coronary 
artery disease.  

Initial matters

As was noted by the Board in its December 2003 decision, 
records from the veteran's second period of active duty, in 
1990-1 are missing and cannot be located.
Pursuant to the Board's December 2003 remand, additional 
efforts were undertaken to locate the missing records, 
without success [except for the report of an October 1987 
National Guard physical examination report, which was 
pertinently negative].  It is clear that further efforts to 
obtain such records would be useless.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  The Board further observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

The Board observes in passing that the veteran has not 
claimed service connection for heart disease on the basis of 
it being an undiagnosed illness related to his Persian Gulf 
service.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2005).  Indeed, there is no question, as discussed 
immediately below, that the veteran has a diagnosed 
cardiovascular disorder.

The Board also observes that the veteran does not appear to 
relate his current heart disability to his first period of 
active service in 1970-1.  However, the Board has reviewed 
all of the medical evidence, including that relating to his 
first period of service, in arriving at its decision.

Discussion

As discussed above, in order for service connection to be 
granted, the evidence must demonstrate:  (1) the existence of 
a current disability; (in-service disease or injury; and (3) 
medical nexus between (1) and (2).

With respect to element (1), it is uncontroverted that the 
veteran has a current disability of the heart, diagnosed as 
coronary artery disease, status post four-vessel bypass graft 
surgery.

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service medical records from the veteran's 
first period of service in 1970-1 discloses no indication of 
heart disease.  As has been described above, service medical 
records from the veteran's second period of service in 1990-1 
are missing.  However, there is no suggestion that heart 
disease was identified during that period of service, and the 
veteran himself does not appear to so contend.

Moreover, there is no evidence that the veteran's 
cardiovascular disease manifested to a compensable degree 
within the one year presumptive period after service, that is 
to say by April 1992.  Private medical examination reports 
dated in April 1996 and in September 1997 indicated that his 
heart was normal.  It appears that heart disease was 
initially manifested in 1998.  He underwent four vessel 
coronary artery bypass surgery in June 1998.     

Turning to in-service injury, the injuries alleged by the 
veteran appear to be eating MREs and stress associated with 
his presence in Southwest Asia.  Although the Board has no 
reason to doubt that the veteran may have eaten MREs in 
service, as did most if not all other service members, this 
in and of itself can hardly be deemed to constitute an 
"injury".  The veteran himself has provided no evidence to 
that effect, just speculation that his diet for the six month 
period encompassing his second period of service somehow 
caused his heart disease.  

The second injury alleged is the stress of service in 
Southwest Asia.  Here, too, there is nothing in the record to 
indicate that the veteran underwent anything other than the 
ordinary incidents of service in an active theater of 
operations.  With respect to combat status, the veteran's DD 
Form 215 indicates that he was a motor transport operator.  
There is nothing in the record to indicate participation in 
combat.  In short, nothing in the record indicates that the 
veteran was subjected to anything unusual, with respect to 
diet or stress, in connection with his military service.  No 
injury is demonstrated.  

In the absence of in-service disease or injury, element (2) 
has not been met, and the veteran's claim fails on that 
basis.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained above the Board believes that the claim 
is denied based on lack of in-service disease or injury, 
element (2), it will also discuss element (3), medical nexus.

With respect to medical nexus, the Board remanded this case 
in December 2003 so that a medical nexus opinion could be 
obtained.  The veteran was examined in February 2004.  The 
examiner noted that the veteran was overweight, smoked one 
pack of cigarettes a day from 1967 to 1995 and had a family 
history of heart disease.  With respect to medical nexus, the 
examiner stated:

His coronary disease is due to known factors . . .  
[including] male gender, chronic obesity, poor, high fat 
diet, hyperlipidemia, and significant history of 
cigarette smoking.  There is no medical evidence that 
being in the Persian Gulf and eating meals ready to eat 
or physical or mental stress has any effect on causing 
coronary artery disease in the Persian Gulf War veterans 
. . . . I do not find any evidence that this disability 
is due to [the] veteran's active duty."

There is no competent medical evidence to the contrary.  
Although the veteran himself contends that diet and stress in 
military service is the cause of his heart disease, it is now 
well established that as a lay person without medical 
training he is not competent to opine on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements are accordingly 
entitled to no weight of probative value.   
  
The Board adds that the veteran has had ample opportunity to 
secure medical nexus evidence in his favor and submit same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  Element (3) is thus also not satisfied.

Conclusion

In summary, the veteran has not established two elements of 
his claim, in-service or presumptive period incurrence of 
disease or injury and medical nexus.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between 
service and the claimed disability].  

For reasons expressed above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
benefits sought on appeal are denied.


ORDER

Service connection for heart disease is denied.


REMAND

2. Entitlement to service connection for tinnitus.

As was alluded to in the Introduction, the Board remanded 
this issue in December 2003 so that a SOC could be issued.  
In January 2004, the AMC issued a VCAA letter which referred 
to the tinnitus issue.  In February 2004, the veteran 
underwent an audiology examination, which diagnosed tinnitus.  
Thereafter, nothing was done as to this issue.  In 
particular, a statement of the case was not issued.  A 
January 2005 deferred rating decision stated that the issue 
of service connection for tinnitus "is not under 
jurisdiction of Appeals Management Center.  A Statement of 
the Case is required on this Manlincon issue." Nothing was 
done in response to this internal communication.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary. Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.

Accordingly, the case is REMANDED for the following action:

VBA should furnish a statement of the case 
to the veteran and his representative 
addressing the issue of his entitlement to 
service connection for tinnitus. The 
veteran should be afforded appropriate 
opportunity to prefect an appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


